Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2021 has been entered.

Election/Restrictions
Claims 1-10, 12-19, and 22-27 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 20 and 21, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2/13/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Vinisha Joshi on 5/19/2021.

The application has been amended as follows: 
Please rejoin claims 20 and 21.
Please cancel claim 28.
In claim 1, in the last line, after the term “surfactants” and before the period, please add “, wherein the concentration of said hygroscopic, porous material is from 1 to 6.5% by weight; and wherein the concentration of said crosslinking agent is from 0.5 to 6% by weight; and wherein the concentration of said adhesion-promoting organofunctional silane is from 0.1 to 1% by weight; and wherein the concentration of said one or more surfactants is from 1.5 through 7% by weight based on the weight of said permanent antifog coating”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present claim are found to be allowable over the closest prior art of Jing et al. (US 20130224478), Jing et al. (US 20140335360), Fan et al. (WO 2016/126362), and Murschall et al. (US 20020150751).
Jing ‘478 and Jing ‘360 disclose an antifogging coating for polyester substrates, wherein the coating is formed from water, acicular silica that is hygroscopic, crosslinking TEOS, organofunctional silanes, and silica.  However, Jing ‘478 and Jing ‘360 disclose that the content of surfactant is less than 0.1 wt% per the total coating composition, which is significantly less than the claimed surfactant content.  Fan discloses a hardcoat curable coating composition that is antifogging and coated articles thereof.  The coating composition comprises water, aluminosilicate zeolites and slightly porous silica as the hygroscopic material, silane that coats the particles, surfactants, and a crosslinking agent.  However, Fan is silent to the claimed surfactant content and total hygroscopic material content as claimed.  As such, the present claims are found to be novel and unobvious over the prior art of record and are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470.  The examiner can normally be reached on M-F 10AM-6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783